                                   1                                     UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3

                                   4        JOSE A. SILVA,                                   Case No. 18-cv-05660-YGR (PR)
                                                           Petitioner,                       ORDER DENYING PETITION FOR
                                   5
                                                                                             WRIT OF HABEAS CORPUS; AND
                                                    v.                                       DENYING CERTIFICATE OF
                                   6
                                                                                             APPEALABILITY
                                   7        TIM JOHNSON, Warden,1
                                                           Respondent.
                                   8

                                   9
                                                Petitioner Jose A. Silva, a state prisoner currently incarcerated at Central Valley Modified
                                  10
                                       Community Correctional Facility, brings the instant pro se habeas action under 28 U.S.C. § 2254
                                  11
                                       to challenge his 2014 conviction and sentence rendered in the Santa Clara County Superior Court
                                  12
                                       involving sexual offenses against his former girlfriend’s daughter, Victoria Doe.2 Having read and
Northern District of California
 United States District Court




                                  13
                                       considered the papers filed in connection with this matter and being fully informed, the Court
                                  14
                                       hereby DENIES the petition for the reasons set forth below.
                                  15
                                       I.       FACTUAL BACKGROUND
                                  16
                                                The California Court of Appeal summarized the facts of Petitioner’s offense as follows.
                                  17
                                       This summary is presumed correct. See Hernandez v. Small, 282 F.3d 1132, 1135 n.1 (9th Cir.
                                  18
                                       2002); 28 U.S.C. § 2254(e)(1).
                                  19
                                                         The Prosecution’s Evidence
                                  20                     In the fall of 2011, 13-year-old Victoria Doe lived in an apartment
                                                         with her mother and defendant. Defendant and Victoria’s mother
                                  21                     were dating.

                                  22                     On October 31, 2011, Victoria fell asleep in her Halloween costume.
                                                         Victoria woke up and “somebody” was “touching” her. She testified
                                  23                     that she had no clothes on, and the person had their fingers in her
                                                         vagina. Victoria moved, and the person walked out of her bedroom.
                                  24                     Victoria went to the bathroom and cried. When she left the bathroom,
                                                         she saw defendant sleeping on the couch with the television on.
                                  25

                                  26            1
                                                Tim Johnson, the current warden of the prison where Petitioner is incarcerated, has been
                                  27   substituted as Respondent pursuant to Rule 25(d) of the Federal Rules of Civil Procedure.
                                                2
                                  28            To protect the identity of the victim, the state appellate court referred to her respectively
                                       as “Victoria Doe.” This Court will do the same in the instant Order.
                                       Victoria thought this was unusual because defendant did not sleep
                                   1   with the television on.
                                   2   Victoria testified that defendant subsequently touched her “multiple
                                       times.” She explained that the incidents of touching “all blurred
                                   3   together because they are mostly the same.” During the incidents,
                                       Victoria would wake up, and defendant would be there putting his
                                   4   fingers inside her vagina. On some occasions, defendant would also
                                       rub and grab Victoria’s breasts. During one incident, defendant
                                   5   grabbed Victoria’s hand and placed it on his penis. During another
                                       incident, defendant tried to put his penis inside Victoria’s vagina.
                                   6   Victoria testified that she was “scared” and “just froze” on the
                                       occasions when defendant touched her. The last time defendant
                                   7   touched Victoria’s vagina was on January 8, 2012.
                                   8   Victoria testified that defendant put his fingers inside her vagina “at
                                       least 15 to 20” times. On cross-examination, when asked if there
                                   9   could have been less than 15 or 20 incidents of touching, Victoria
                                       testified: “It may have been less; it may have been more.” On redirect
                                  10   examination, Victoria testified that the “absolute minimum” number
                                       of times defendant put his fingers in her vagina was “ten times.”
                                  11
                                       Victoria told three friends that defendant was touching her. One of
                                  12   those friends encouraged Victoria to report the touching. On January
Northern District of California
 United States District Court




                                       10, 2012, Victoria reported the touching to an official at her school.
                                  13   Police came to Victoria’s school to interview her.
                                  14   Victoria made two pretext phone calls to defendant on January 10,
                                       2012. During the first call, Victoria said to defendant, “[Y]ou’ve been
                                  15   coming into my room and stuff, you know, and I think I might be
                                       pregnant.” Defendant responded, “I’ve never done anything further
                                  16   than what I’ve done.” Defendant also said, “I’ve never, you now, put
                                       anything inside of you.” Victoria said that she was “not completely
                                  17   sure how you get pregnant,” and defendant responded, “I’ve never,
                                       ever done anything other than touch you.” Victoria asked defendant
                                  18   what he had touched, and defendant replied, “Like your breasts. Well
                                       I’ve never done anything else.” When Victoria asked defendant why
                                  19   he was touching her breasts, defendant stated: “Because I get fuckin’
                                       drunk, I’m sorry. I’ll, I promise I’ll never fuckin’ do it again. I
                                  20   fuckin’ get so stupid. And you’re actin’ like you fuckin’ never
                                       fuckin’, you know, messed around with me, when I didn’t fuckin’
                                  21   wanna fuck around.” Victoria asked, “Does my mom know?”
                                       Defendant responded, “No.”
                                  22
                                       Victoria’s behavior changed after she reported the touching. She
                                  23   stopped going to school, and she started drinking alcohol and taking
                                       pills. Between June 2012 and February 2014, Victoria committed
                                  24   several felonies, including an auto theft, a residential burglary, and
                                       two second degree burglaries.
                                  25
                                       The Defense Evidence
                                  26   Defendant testified on his own behalf. He denied molesting Victoria.
                                       He testified that he never touched Victoria’s vagina, never touched
                                  27   her breasts inappropriately, and never forced her to touch his penis.
                                  28   Defendant testified that Victoria called him names and hit him. When
                                                                         2
                                                      Victoria hit him, he would hit her back. He testified that he hit various
                                   1                  parts of Victoria’s body, including “her boob.” When defendant used
                                                      the word “touch” in the pretext call, he was referring to hitting
                                   2                  Victoria. He explained that he believed Victoria’s aunt was listening
                                                      in on the call, he did not want to make the aunt angry, and he thought
                                   3                  the word “touch” was a “less aggressive word” than the word “hit.”
                                   4                  Defendant denied touching Victoria on Halloween night. He
                                                      explained that on Halloween night he was preparing for his young
                                   5                  daughter’s birthday party while Victoria was in her room. Defendant
                                                      denied touching Victoria on January 8. He explained that on that date
                                   6                  he was visiting his sister and did not return home until 10:30 or 11:00
                                                      p.m. Defendant’s sister testified that defendant visited her on January
                                   7                  8, 2012.
                                   8   People v. Silva, No. H041474, 2017 WL 1229745, *1-2 (Cal. Ct. App. Mar. 30, 2017).

                                   9   II.    PROCEDURAL BACKGROUND
                                  10          On October 4, 2012, the Santa Clara County District Attorney filed an information initially

                                  11   charging Petitioner with five counts of lewd or lascivious conduct on a child under the age of

                                  12   fourteen by force, violence, duress, menace, and fear, pursuant to California Penal Code
Northern District of California
 United States District Court




                                  13   § 288(b)(1). 1CT 155-159. An amended information filed on August 12, 2014 revised the

                                  14   charges against Petitioner to five counts of lewd or lascivious conduct on a child under the age of

                                  15   fourteen, pursuant to California Penal Code § 288(a). 1CT 252-256.

                                  16          Following a jury trial, a Santa Clara County jury convicted Petitioner of all five counts on

                                  17   August 20, 2014. 2CT 403-407, 409-410. On September 19, 2014, the trial court sentenced

                                  18   Petitioner to sixteen years in prison. 2CT 474-479.

                                  19          Petitioner filed a timely appeal and argued that the unanimity instruction, along with the

                                  20   trial court’s failure to specifically instruct on “the principle of generic-testimony unanimity,”

                                  21   violated his right to due process by reducing the prosecution’s burden of proof. Silva, 2017 WL

                                  22   1229745, at *2. On March 30, 2017, the California Court of Appeal rejected Petitioner’s claims

                                  23   and affirmed the judgment of conviction. Id. at *2-4.

                                  24          On June 14, 2017, the California Supreme Court denied review. Resp’t Ex. 5. Petitioner

                                  25   did not seek collateral review in the state courts.

                                  26          On September 17, 2018, Petitioner filed the instant habeas action in this Court. Dkt. 1.

                                  27

                                  28
                                                                                             3
                                   1   Petitioner raises the same claims he raised on direct appeal. Id. at 5.3

                                   2          On October 4, 2018, this Court issued an Order to Show Cause. Dkt. 6. On December 3,

                                   3   2018, Respondent filed an Answer. Dkt. 11. On January 7, 2019, Petitioner filed a one-page

                                   4   document entitled, “Traverse In Support of Answer,” in which he states that he “has no Traverse

                                   5   to contend with the Respondent’s Answer, but truly wishes th[at] the Court does not dismiss the

                                   6   case and [he] is given a fair hearing.” Dkt. 13. The matter is fully briefed and ripe for

                                   7   adjudication.

                                   8   III.   LEGAL STANDARD
                                   9          A federal court may entertain a habeas petition from a state prisoner “only on the ground

                                  10   that he is in custody in violation of the Constitution or laws or treaties of the United States.” 28

                                  11   U.S.C. § 2254(a). Under the Antiterrorism and Effective Death Penalty Act (“AEDPA”) of 1996,

                                  12   a district court may not grant a petition challenging a state conviction or sentence on the basis of a
Northern District of California
 United States District Court




                                  13   claim that was reviewed on the merits in state court unless the state court’s adjudication of the

                                  14   claim: “(1) resulted in a decision that was contrary to, or involved an unreasonable application of,

                                  15   clearly established Federal law, as determined by the Supreme Court of the United States; or

                                  16   (2) resulted in a decision that was based on an unreasonable determination of the facts in light of

                                  17   the evidence presented in the State court proceeding.” 28 U.S.C. § 2254(d). The first prong

                                  18   applies both to questions of law and to mixed questions of law and fact, see Williams (Terry) v.

                                  19   Taylor, 529 U.S. 362, 407-09 (2000), while the second prong applies to decisions based on factual

                                  20   determinations, see Miller-El v. Cockrell, 537 U.S. 322, 340 (2003).

                                  21          A state court decision is “contrary to” Supreme Court authority, that is, falls under the first

                                  22   clause of section 2254(d)(1), only if “the state court arrives at a conclusion opposite to that

                                  23   reached by [the Supreme] Court on a question of law or if the state court decides a case differently

                                  24   than [the Supreme] Court has on a set of materially indistinguishable facts.” Williams (Terry), 529

                                  25   U.S. at 412-13. A state court decision is an “unreasonable application of” Supreme Court

                                  26   authority, falling under the second clause of section 2254(d)(1), if it correctly identifies the

                                  27

                                  28
                                              3
                                                 Page number citations refer to those assigned by the Court’s electronic case management
                                       filing system and not those assigned by the parties.
                                                                                         4
                                   1   governing legal principle from the Supreme Court’s decisions but “unreasonably applies that

                                   2   principle to the facts of the prisoner’s case.” Id. at 413. The federal court on habeas review may

                                   3   not issue the writ “simply because that court concludes in its independent judgment that the

                                   4   relevant state-court decision applied clearly established federal law erroneously or incorrectly.”

                                   5   Id. at 411. Rather, the application must be “objectively unreasonable” to support granting the writ.

                                   6   Id. at 409.

                                   7           Under 28 U.S.C. § 2254(d)(2), a state court decision “based on a factual determination will

                                   8   not be overturned on factual grounds unless objectively unreasonable in light of the evidence

                                   9   presented in the state-court proceeding.” See Miller-El, 537 U.S. at 340; see also Torres v.

                                  10   Prunty, 223 F.3d 1103, 1107 (9th Cir. 2000). Moreover, “a determination of a factual issue made

                                  11   by a State court shall be presumed to be correct,” and the petitioner “shall have the burden of

                                  12   rebutting the presumption of correctness by clear and convincing evidence.” 28 U.S.C.
Northern District of California
 United States District Court




                                  13   § 2254(e)(1).

                                  14           In determining whether a state court’s decision is contrary to, or involves an unreasonable

                                  15   application of, clearly established federal law, courts in this Circuit look to the decision of the

                                  16   highest state court to address the merits of the petitioner’s claim in a reasoned decision. See

                                  17   Wilson v. Sellers, __ U.S. __, 138 S. Ct. 1188, 1192 (2018); LaJoie v. Thompson, 217 F.3d 663,

                                  18   669 n.7 (9th Cir. 2000). Moreover, “a determination of a factual issue made by a State court shall

                                  19   be presumed to be correct,” and the petitioner “shall have the burden of rebutting the presumption

                                  20   of correctness by clear and convincing evidence.” 28 U.S.C. § 2254(e)(1).

                                  21           Even if constitutional error is established, habeas relief is warranted only if the error had a

                                  22   “substantial and injurious effect or influence in determining the jury’s verdict.” Penry v. Johnson,

                                  23   532 U.S. 782, 795-96 (2001) (quoting Brecht v. Abrahamson, 507 U.S. 619, 638 (1993)).

                                  24           On federal habeas review, AEDPA “imposes a highly deferential standard for evaluating

                                  25   state-court rulings” and “demands that state-court decisions be given the benefit of the doubt.”

                                  26   Renico v. Lett, 559 U.S. 766, 773 (2010) (internal quotation marks omitted). In applying the

                                  27   above standards on habeas review, the Court reviews the “last reasoned decision” by the state

                                  28   court. See Robinson v. Ignacio, 360 F.3d 1044, 1055 (9th Cir. 2004).
                                                                                          5
                                   1          When there is no reasoned opinion from the highest state court to consider the petitioner’s

                                   2   claims, the court looks to the last reasoned opinion. Ylst v. Nunnemaker, 501 U.S. 797, 801-06

                                   3   (1991); Shackleford v. Hubbard, 234 F.3d 1072, 1079 n.2 (9th Cir. 2000). Thus, a federal court

                                   4   will “look through” the unexplained orders of the state courts rejecting a petitioner’s claims and

                                   5   analyze whether the last reasoned opinion of the state court unreasonably applied Supreme Court

                                   6   precedent. See Ylst, 501 U.S. at 804-06; LaJoie, 217 F.3d at 669 n.7. The last reasoned decision

                                   7   in this case is the state appellate court’s unpublished disposition issued on March 30, 2017, which

                                   8   relates to Petitioner’s claims in the petition. Silva, 2017 WL 1229745, at *2-4.

                                   9   IV.    LEGAL CLAIMS
                                  10          As mentioned, Petitioner claims that the trial court’s improper unanimity instruction, along

                                  11   with its failure to specifically instruct on “the principle of generic-testimony unanimity,” violated

                                  12   his right to due process by reducing the prosecution’s burden of proof. Dkt. 1 at 5. The Court
Northern District of California
 United States District Court




                                  13   notes that Petitioner presented these issues as two separate claims in state court and in his current

                                  14   federal petition. As explained below, the state appellate court addressed them together because the

                                  15   two claims are closely intertwined.

                                  16          A.      Background
                                  17          The state appellate court gave the following background relating to Petitioner’s claims,

                                  18   stating as follows:

                                  19                  Pursuant to CALJIC No. 17.02, the trial court provided the following
                                                      instruction to the jury:
                                  20
                                                              “17.02 SEVERAL COUNTS—JURY MUST FIND
                                  21                          ON EACH
                                  22                          Each Count charges a distinct crime. You must
                                                              decide each Count separately. The defendant may be
                                  23                          found guilty or not guilty of any or all of the crimes
                                                              charged. Your finding as to each Count must be
                                  24                          stated in a separate verdict.”
                                  25                  Pursuant to CALJIC No. 4.71.5, the trial court provided the following
                                                      instruction to the jury:
                                  26
                                                              “4.71.5 WHEN PROOF MUST SHOW SPECIFIC
                                  27                          ACTS OR ACTS WITHIN TIME ALLEGED
                                  28                          “Defendant is accused in Counts 1 through 5 of
                                                                                         6
                                                              having committed the crime of Lewd or Lascivious
                                   1                          Acts with a child under 14, a violation of section
                                                              288(a) of the Penal Code, on or about and between
                                   2                          October 31, 2011 and January 10, 2012.
                                   3                          “In order to find the defendant guilty, it is necessary
                                                              for the prosecution to prove beyond a reasonable
                                   4                          doubt the commission of a specific act or acts
                                                              constituting that crime are within the period alleged.
                                   5
                                                              “And, in order to find the defendant guilty, you must
                                   6                          unanimously agree upon the commission of the same
                                                              specific act or acts constituting that crime are within
                                   7                          the period alleged.
                                   8                          “It is not necessary that the particular act or acts
                                                              committed so agreed upon be stated in the verdict.”
                                   9
                                       Silva, 2017 WL 1229745, at *2.
                                  10
                                              B.      State Court Opinion
                                  11
                                              On the unanimity issue, the state appellate court stated that when faced with “reviewing a
                                  12
Northern District of California




                                       purportedly erroneous instruction,” the question was “whether there was a reasonable likelihood
 United States District Court




                                  13
                                       the jury had applied the challenged instruction in a way that violated the Constitution,” and the
                                  14
                                       instruction “must be viewed in the context of the overall charge.” Silva, 2017 WL 1229745, at *3.
                                  15
                                              On the generic-testimony issue, the state appellate court was guided by People v. Jones, 51
                                  16
                                       Cal. 3d 294, 321-22 (1990), where the California Supreme Court held:
                                  17
                                                      In a case in which the evidence indicates the jurors might disagree as
                                  18                  to the particular act defendant committed, the standard unanimity
                                                      instruction should be given. [Citation.] But when there is no
                                  19                  reasonable likelihood of juror disagreement as to particular acts, and
                                                      the only question is whether or not the defendant in fact committed
                                  20                  all of them, the jury should be given a modified unanimity instruction
                                                      which, in addition to allowing a conviction if the jurors unanimously
                                  21                  agree on specific acts, also allows a conviction if the jury
                                                      unanimously agrees the defendant committed all the acts described by
                                  22                  the victim.
                                  23   Silva, 2017 WL 1229745, at *3-4. The state appellate court then found that the trial court erred by

                                  24   failing to give the jury a generic-testimony unanimity instruction, but concluded that such an error

                                  25   did not necessitate reversal. Id. at *4. The following is taken from the state appellate court’s

                                  26   decision rejecting Petitioner’s claims:

                                  27                  Defendant Has Not Shown Reversible Error
                                                      Defendant contends that the version of CALJIC No. 4.71.5 provided
                                  28                  to the jury “erroneously suggested that the jury could find [defendant]
                                                                                         7
                                       guilty of all five charges if they reached unanimous agreement that he
                                   1   had committed only a single act constituting a violation of [Penal
                                       Code] section 288, subdivision (a).” This argument is not convincing.
                                   2
                                       There is not a reasonable likelihood that the jury applied CALJIC No.
                                   3   4.71.5 in the manner espoused by defendant. Defendant’s argument
                                       focuses on a single phrase in CALJIC No. 4.71.5—“act or acts.”
                                   4   Defendant contends that the phrase “places ‘act,’ singular, and ‘acts,’
                                       plural, on an equal footing” and thus “conveys the erroneous
                                   5   impression that it is sufficient for the jury to agree unanimously on
                                       only a single act in order to find the defendant guilty on all charges.”
                                   6   Defendant improperly asks this court to view the phrase “act or acts”
                                       in isolation. We refuse to do so. (See [People v.] Richardson,
                                   7   [(2008)] 43 Cal. 4th [959,] 1028 [we will not view an instruction in
                                       artificial isolation].) CALJIC No. 17.02 specifically advised the jury:
                                   8   “Each Count charges a distinct crime. You must decide each Count
                                       separately.” CALJIC No. 17.02 informed the jury that it needed to
                                   9   find a distinct, separate crime for each of the five counts. The
                                       combination of CALJIC No. 4.71.5 and CALJIC No. 17.02
                                  10   adequately informed the jury that it needed to reach unanimous
                                       agreement on five separate crimes. When CALJIC No. 17.02 is read
                                  11   in conjunction with CALJIC No. 4.71.5, it is not reasonably likely
                                       that the jury interpreted CALJIC No. 4.71.5 in the manner
                                  12   propounded by defendant. (See [People v.] Milosavljevic, [(2010)]
Northern District of California
 United States District Court




                                       183 Cal. App. 4th [640,] 649 [a reviewing court assumes that jurors
                                  13   “are intelligent persons capable of understanding and correlating all
                                       jury instructions given them”].)
                                  14
                                       Defendant correctly asserts that the trial court failed to instruct on
                                  15   generic-testimony unanimity, as required by Jones, supra, 51 Cal. 3d
                                       294. Jones held: “[W]hen there is no reasonable likelihood of juror
                                  16   disagreement as to particular acts, and the only question is whether or
                                       not the defendant in fact committed all of them, the jury should be
                                  17   given a modified unanimity instruction which, in addition to allowing
                                       a conviction if the jurors unanimously agree on specific acts, also
                                  18   allows a conviction if the jury unanimously agrees the defendant
                                       committed all the acts described by the victim.” (Id. at p. 322.) The
                                  19   instructions here failed to advise the jury that it could convict
                                       defendant on all charges if it unanimously agreed that defendant
                                  20   committed all of the acts described by Victoria. The issue is whether
                                       the error necessitates reversal.
                                  21
                                       The erroneous failure to give a unanimity instruction is governed by
                                  22   the prejudice standard articulated in Chapman v. California (1967)
                                       386 U.S. 18, 24 (Chapman). (People v. Thompson (1995) 36 Cal.
                                  23   App. 4th 843, 853 (Thompson).) Under the Chapman standard,
                                       reversal is required unless the reviewing court is satisfied “beyond a
                                  24   reasonable doubt that the error complained of did not contribute to the
                                       verdict obtained.” (Chapman, supra, 386 U.S. at p. 24.)
                                  25
                                       “Where the record provides no rational basis, by way of argument or
                                  26   evidence, for the jury to distinguish between the various acts, and the
                                       jury must have believed beyond a reasonable doubt that defendant
                                  27   committed all acts if he committed any, the failure to give a unanimity
                                       instruction is harmless. [Citation.] Where the record indicates the
                                  28   jury resolved the basic credibility dispute against the defendant and
                                                                          8
                                                       therefore would have convicted him of any of the various offenses
                                   1                   shown by the evidence, the failure to give the unanimity instruction
                                                       is harmless.” (Thompson, supra, 36 Cal. App. 4th at p. 853.)
                                   2
                                                       Here, the failure to give a generic-testimony unanimity instruction
                                   3                   does not necessitate reversal. This case required the jury to resolve a
                                                       credibility dispute. Victoria and defendant provided completely
                                   4                   different testimony. Victoria described a series of molestations that
                                                       “blurred together” because they were “mostly the same.” Although
                                   5                   she did not provide many details of the molestations, Victoria testified
                                                       that defendant put his fingers inside her vagina on a “minimum” of
                                   6                   ten occasions. Defendant categorically denied molesting Victoria.
                                                       During closing argument, defense counsel advised the jury that “this
                                   7                   case is one of credibility” and “really does boil down to whether you
                                                       can believe the accusations made by Victoria.” The jury here resolved
                                   8                   the credibility dispute in favor of Victoria and against defendant. On
                                                       this record, we are convinced that the jury believed beyond a
                                   9                   reasonable doubt that defendant committed all five charged acts of
                                                       molestation. We must conclude that the failure to give a generic-
                                  10                   testimony unanimity instruction was harmless error. (See Thompson,
                                                       supra, 36 Cal. App. 4th at p. 853.)
                                  11
                                       Id. at *3-4 (brackets added).
                                  12
Northern District of California
 United States District Court




                                               C.      Applicable Law
                                  13
                                               To obtain federal collateral relief for errors in the jury charge, a petitioner must show that
                                  14
                                       the ailing instruction by itself so infected the entire trial that the resulting conviction violates due
                                  15
                                       process. See Estelle v. McGuire, 502 U.S. 62, 72 (1991); Cupp v. Naughten, 414 U.S. 141, 147
                                  16
                                       (1973); see also Donnelly v. DeChristoforo, 416 U.S. 637, 643 (1974) (“‘[I]t must be established
                                  17
                                       not merely that the instruction is undesirable, erroneous or even “universally condemned,” but that
                                  18
                                       it violated some [constitutional right].’”). The instruction may not be judged in artificial isolation,
                                  19
                                       but must be considered in the context of the instructions as a whole and the trial record. See
                                  20
                                       Estelle, 502 U.S. at 72. In other words, the court must evaluate jury instructions in the context of
                                  21
                                       the overall charge to the jury as a component of the entire trial process. United States v. Frady,
                                  22
                                       456 U.S. 152, 169 (1982) (citing Henderson v. Kibbe, 431 U.S. 145, 154 (1977)). The defined
                                  23
                                       category of infractions that violate fundamental fairness is very narrow: “Beyond the specific
                                  24
                                       guarantees enumerated in the Bill of Rights, the Due Process Clause has limited operation.”
                                  25
                                       Estelle, 502 U.S. at 73.
                                  26
                                               The Due Process Clause of the Fourteenth Amendment protects the accused against
                                  27
                                       conviction except upon proof beyond a reasonable doubt of every fact necessary to constitute the
                                  28
                                                                                           9
                                   1   crime with which he or she is charged. In re Winship, 397 U.S. 358, 364 (1970); see, e.g., Solis v.

                                   2   Garcia, 219 F.3d 922, 926-27 (9th Cir. 2000) (Winship rule not violated where jury was given

                                   3   instructions on liability under the natural and probable consequences doctrine that included all

                                   4   elements of second degree murder, even though jury was not given instructions on the target crime

                                   5   of second degree murder, which defendant allegedly committed as an aider and abettor). But

                                   6   instructions that lessen the prosecution’s burden will be subject to harmless error review, rather

                                   7   than structural error review, “unless all the jury’s findings are vitiated.” Byrd v. Lewis, 566 F.3d

                                   8   855, 866 (9th Cir. 2009) (emphasis in original) (citing Hedgpeth v. Pulido, 555 U.S. 57, 61 (2008)

                                   9   (finding application of harmless error analysis of a defective jury instruction was proper because

                                  10   the instructional error was only with respect to one element and did not vitiate the jury’s finding of

                                  11   guilt on the charged offense)).

                                  12          In reviewing an ambiguous instruction, the inquiry is not how reasonable jurors could or
Northern District of California
 United States District Court




                                  13   would have understood the instruction as a whole; rather, the court must inquire whether there is a

                                  14   “reasonable likelihood” that the jury has applied the challenged instruction in a way that violates

                                  15   the Constitution. See Estelle, 502 U.S. at 72 & n.4; Boyde v. California, 494 U.S. 370, 380

                                  16   (1990). In order to show a due process violation, the petitioner must show both ambiguity and a

                                  17   “reasonable likelihood” that the jury applied the instruction in a way that violates the Constitution,

                                  18   such as relieving the state of its burden of proving every element beyond a reasonable doubt.

                                  19   Waddington v. Sarausad, 555 U.S. 179, 190-91 (2009) (internal quotations and citations omitted).

                                  20          A determination that there is a reasonable likelihood that the jury has applied the

                                  21   challenged instruction in a way that violates the Constitution establishes only that an error has

                                  22   occurred. See Calderon v. Coleman, 525 U.S. 141, 146 (1998). If an error is found, the court also

                                  23   must determine that the error had a substantial and injurious effect or influence in determining the

                                  24   jury’s verdict, see Brecht v. Abrahamson, 507 U.S. 619, 637 (1993), before granting relief in

                                  25   habeas proceedings, see Calderon, 525 U.S. at 146-47.

                                  26          D.      Analysis
                                  27                  1.      Unanimity Instruction (CALJIC No. 4.71.5)
                                  28          As to the unanimity instruction, Petitioner claims that CALJIC No. 4.71.5 impermissibly
                                                                                        10
                                   1   “permits the jury to convict on all charges based on [a] unanimous agreement as to only one act.”

                                   2   Dkt. 1 at 5. However, as explained above, the state appellate court reasonably rejected this claim

                                   3   when it determined that “[t]here was not a reasonable likelihood that the jury applied CALJIC No.

                                   4   4.7.151 in the manner espoused by [Petitioner].” Silva, 2017 WL 1229745, at *3. The state

                                   5   appellate court noted that it could not judge CALJIC No. 4.71.5 in “artificial isolation” and must

                                   6   instead view the challenged instruction “in the context of the overall charge.” Id. The state

                                   7   appellate court pointed out that Petitioner focused on a single phrase—“act or acts”—in CALJIC

                                   8   No. 4.71.5 to suggest that the phrase “places ‘act,’ singular, and ‘acts,’ plural, on an equal

                                   9   footing,” and thus he argued that it “conveys the erroneous impression that it is sufficient for the

                                  10   jury to agree unanimously on only a single act in order to find [him] guilty on all charges the

                                  11   jury.” Id. However, the state appellate court found that the combination of CALJIC No. 4.71.5

                                  12   and CALJIC No. 17.02, which specifically required the jury to decide each count separately,
Northern District of California
 United States District Court




                                  13   “adequately informed the jury that it needed to reach unanimous agreement on five separate

                                  14   crimes.” Id.

                                  15          Habeas relief is not warranted on this issue. First, due process does not require that the

                                  16   jury agree as to the specific acts that constituted commission of the crimes charged. The Supreme

                                  17   Court has held that “different jurors may be persuaded by different pieces of evidence, even when

                                  18   they agree upon the bottom line. Plainly there is no general requirement that the jury reach

                                  19   agreement on the preliminary factual issues which underlie the verdict.” McKoy v. North

                                  20   Carolina, 494 U.S. 433, 449 (1990) (Blackman, J, concurring) (footnotes omitted); see also Schad

                                  21   v. Arizona, 501 U.S. 624, 631-32 (1991) (rule that jurors not required to agree upon single means

                                  22   of commission of crime, citing McKoy, applies equally to contention they must agree on one of the

                                  23   alternative means of satisfying mental state element of crime). Furthermore, the state appellate

                                  24   court’s rejection of this claim was not unreasonable because CALJIC No. 4.71.5 cannot

                                  25   reasonably be read to support Petitioner’s claim, especially in light of the instructions as a

                                  26   whole—including CALJIC No. 17.02, which directed the jury that it needed to find a distinct

                                  27   separate crime for each of the five counts. Silva, 2017 WL 1229745, at *3. This Court must

                                  28   presume the jurors followed their instructions. See Richardson v. Marsh, 481 U.S. 200, 211
                                                                                         11
                                   1   (1987). Finally, the Court points out that neither the prosecutor nor defense counsel suggested in

                                   2   closing argument that the jurors could find Petitioner guilty of all five charges if they agreed he

                                   3   had committed only one act. Therefore, the state appellate court’s rejection of Petitioner’s

                                   4   challenge to CALJIC No. 4.71.5 was reasonable and is entitled to AEDPA deference.

                                   5   Accordingly, this claim is DENIED.

                                   6                  2.      Failure to Give General-Testimony Unanimity Instruction
                                   7          Petitioner also claims the trial court denied him due process when it failed to instruct the

                                   8   jury on the principle of generic-testimony unanimity announced in People v. Jones. Dkt. 1 at 5.

                                   9          Although criminal defendants in state court have no federal constitutional right to a

                                  10   unanimous jury verdict, Apodaca v. Oregon, 406 U.S. 404, 406 (1972), California requires that a

                                  11   criminal conviction be secured by a unanimous jury. Cal. Const. art. I, § 16. The California

                                  12   Supreme Court stated the jury should be given a unanimity instruction when, as here, “there is no
Northern District of California
 United States District Court




                                  13   reasonable likelihood of juror disagreement as to particular acts, and the only question is whether

                                  14   or not [Petitioner] in fact committed all of them . . . .” Jones, 51 Cal. 3d at 321-22. Such a

                                  15   situation was present in the instant matter, but the state appellate court found any error in the trial

                                  16   court’s failure to give a generic-testimony unanimity instruction was harmless error. Silva, 2017

                                  17   WL 1229745, at *4.

                                  18          A California trial court’s failure to give a unanimity instruction when appropriate may

                                  19   therefore raise a ground cognizable in federal habeas corpus if it so infected the trial that a

                                  20   petitioner was thereby deprived of a fair trial guaranteed by the Fourteenth Amendment. See

                                  21   Dunckhurst v. Deeds, 859 F.2d 110, 114 (9th Cir. 1988). However, this Court finds that the trial

                                  22   court’s failure to provide a unanimity instruction cannot be said to have deprived Petitioner of a

                                  23   fair trial such that it was a constitutional violation of due process. To amount to a constitutional

                                  24   violation, the instruction error must have a “substantial and injurious effect or influence in

                                  25   determining the jury’s verdict.”4 See Brecht, 507 U.S. at 637 (quoting Kotteakos v. U.S., 328 U.S.

                                  26
                                  27
                                              4
                                                This Court finds unavailing Petitioner’s argument that the error was of constitutional
                                       magnitude and that prejudice should be assessed under the standard of Chapman v. California,
                                  28   386 U.S. 18, 24 (1967). The Supreme Court has clearly established that “unless all the jury’s
                                       findings are vitiated [by an instructional error], harmless error review applies.” Byrd v. Lewis, 566
                                                                                           12
                                   1   750, 776 (1946)). Petitioner’s argument is without merit. Here, when the case was presented to

                                   2   the jurors, they either could have found Victoria Doe credible and believed her testimony in its

                                   3   entirety, or they could have accepted Petitioner’s categorical denial of any molestation. Defense

                                   4   counsel acknowledged that the case “really does boil down to whether you can believe the

                                   5   accusations made by Victoria.” 7 RT 575. Thus, as the state appellate court noted, this case

                                   6   “required the jury to resolve a credibility dispute.” Silva, 2017 WL 1229745, at *4. It therefore

                                   7   seems that the jury was presented with an all-or-nothing situation in which they were required to

                                   8   determine whether the victim or Petitioner was lying. As discussed above, Victoria Doe testified

                                   9   about Petitioner’s sexual misconduct and specific events over a three-month period. Moreover,

                                  10   the prosecutor emphasized that Petitioner was charged with five counts of child molestation and

                                  11   that the jurors must “all agree in the end, too, that there are at least five acts that occurred over a

                                  12   period of, in this case, three months.” 7 RT 550, 553 (emphasis added). Finally, the evidence of
Northern District of California
 United States District Court




                                  13   Petitioner’s guilt was compelling and included Petitioner’s incriminating statements in the pretext

                                  14   phone call. In light of Petitioner’s outright denial of all the allegations of sexual misconduct,

                                  15   coupled with the evidence presented at trial and the fact that the jury convicted Petitioner of all the

                                  16   counts charged, the Court cannot say that the trial court’s failure to give a generic-testimony

                                  17   unanimity instruction had a substantial and injurious effect or influence on the jury’s verdict. See

                                  18   Brecht, 507 U.S. at 637. Therefore, the Court finds reasonable the state appellate court’s

                                  19   determination that the failure to give a generic-testimony unanimity instruction was harmless

                                  20   error. See Davis v. Ayala, __ U.S. __, 135 S. Ct. 2187, 2199 (2015) (Whether an error is harmless

                                  21   is determined by the Brecht standard.). Accordingly, Petitioner’s claim that the trial court violated

                                  22   his rights to due process in this respect is also DENIED.

                                  23   V.      CERTIFICATE OF APPEALABILITY
                                  24           No certificate of appealability is warranted in this case. For the reasons set out above,

                                  25   jurists of reason would not find this Court’s denial of Petitioner’s claims debatable or wrong. See

                                  26
                                  27   F.3d 855, 864 (9th Cir. 2009) (emphasis in original) (citing Hedgpeth v. Pulido, 555 U.S. 57
                                       (2008), and Neder v. United States, 527 U.S. 1 (1999)). And the Supreme Court has made clear
                                  28   that the standard of prejudice on federal habeas review is the Brecht standard. Fry v. Pliler, 551
                                       U.S. 112 (2007).
                                                                                        13
                                   1   Slack v. McDaniel, 529 U.S. 473, 484 (2000). Petitioner may not appeal the denial of a Certificate

                                   2   of Appealability in this Court but may seek a certificate from the Ninth Circuit under Rule 22 of

                                   3   the Federal Rules of Appellate Procedure. See Rule 11(a) of the Rules Governing Section 2254

                                   4   Cases.

                                   5   VI.      CONCLUSION
                                   6            For the reasons outlined above, the Court orders as follows:

                                   7            1.     All claims from the petition are DENIED, and a certificate of appealability will not

                                   8   issue. Petitioner may seek a certificate of appealability from the Ninth Circuit Court of Appeals.

                                   9            2.     The Clerk of the Court shall terminate any pending motions and close the file.

                                  10            IT IS SO ORDERED.

                                  11   Dated: September 25, 2019

                                  12
Northern District of California
 United States District Court




                                  13
                                                                                             YVONNE GONZALEZ ROGERS
                                  14                                                         United States District Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        14
